IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

MASON CYRUS,
Plaintiff, Case No. 3:18-cv-226
vs.
COMMISSIONER OF SOCIAL SECURITY, District Judge Walter H. Rice
Magistrate Judge Michael J. Newman
Defendant.

 

ORDER: (1) GRANTING THE PARTIES’ JOINT MOTION FOR AN AWARD OF
ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
(DOC. 20); AND (2) AWARDING PLAINTIFF $4,600.00 IN EAJA FEES

 

This Social Security disability benefits appeal is before the Court on the parties’ joint
motion in which they agree that Plaintiff should be awarded attorney’s fees under the Equal Access
to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $4,600.00. Doc. 20. Based upon the
parties’ motion in which they present no dispute that all requirements are met for the reasonable
award of EAJA fees, the Court: (1) GRANTS the parties’ joint motion (doc. 20); and (2)
AWARDS Plaintiff EAJA fees in the amount of $4,600.00. As no further matters remain pending
for review, this case remains TERMINATED upon the Court’s docket.

IT IS SO ORDERED.

/ |?

Date 2-10 -DUO C/ Onr 1 | vee

Walter H. Rice
United States District Judge
